Title: To George Washington from George Gilpin, 10 July 1785
From: Gilpin, George
To: Washington, George



Dr sir
Sunday July 10th 1785

on Sunday the 3d of this month I went within one mile of the Seneca falls it then rain’d very fast which prevented me from going nearer, on monday the 4th I went to Mr Gideon Moss’s who lives the nearest to the Falls of any person on the Virginia Side and who Issued provisons to the hands that workd under Johnston & Clapham last year, I then Crossed over the river Just above the falls to the maryland Side and went down to Where the huts was in which the people lived last fall and then to a Mr Goldsborougs at whoes house Johnston & Clapham lodged When they attended the works I found no person at any of these places who wanted to engage immediately one person who had been At mr Goldsborougs on the 1st day of the month by mistake Went away he wanted work and Said he understood blowing rocks Mr moss and others informd me that they thought hands might be procured after harvest but they ware all employd in gathering their Grain and Hay; I left a Short advertizment at those places and Some Others I then View’d the falls on both Sides and then Went to Shenandoah I arvied at harpers ferry on the 5th in the evening.

on the 6th it was near 12 oclock before I Could procure an Express to Bath a few labourers Came but they did not want to enter to work there was one old dutchman who Came very drunk, I informed them of the 8th day of august as the day on which their wages would begin if they appeard and would go to work—from what I Could gather from a number of gentlemen that assembled there that labourers may be had I believe anough for our porpose and 40/ Virginia Curry is about the price, the reason assignd why more did not appear was that their harvest is great and all the labourers employd I wrote a letter to Goverr Johnston and one to Goverr, S. Lee and Sent them I wrote a few Advertizements Sent one to Fredericks Town and Some to other places I viewd the falls on both Sides and got Whate Intelligence I Could Concerning the river and then waited at Capt. Breadys till Friday evening when Mr Rumsay Came we had Some Conversation about the navigation of potomack in which he informd me that he would be down on the 14th he gave me a letter for you which the bearer will deliver to you as also one from a Member of the Company a Colonel Hunter in favor of Mr Rumsay.
I have Sent a State of the falls in the river as they now appear and have taken the liberty to make a few remarks on them, if your Excellency Should not have by you notes of this nature Sufficient Already they may be of Service & if you Should they Can be distroyd I thought it my duty to give you the best information I Could, I am with due Esteem your Excellencys Most Obt Servt

George Gilpin

